DETAILED ACTION
This is the first office action regarding application 16/735,762 filed January 7, 2020. Claims 1-8 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicants claim for foreign priority based on an application filed in Japan on January 10, 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on January 25, 2022, August 19, 2020, and January 30, 2020 are being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose or render obvious claims 1 and 8 disclosing at least “a determination process that determines whether a controllability of the electric motor based on the angle feedback process is less than or equal to a predetermined efficiency; and a switch process that switches, when determining that the controllability is less than or equal to the predetermined efficiency, the torque command value from a value based on the angle-side operation amount to a value based on the steering-side operation amount instead of the angle-side operation amount” in claim 1. Regarding claims 1 and 8, the closest prior art Nishimura (US-20170253265) teaches a steering controller for operating a steering actuator that incorporates an electric motor (Paragraph [0009], "An aspect of the invention relates to a steering control system configured to control a motor that assists or performs steering of a steering mechanism.”)
and steers a steerable wheel (Fig 1, item 15, "Steered wheels") (Paragraph [0022], "The steering mechanism 2 steers steered wheels 15 based on a driver's operation of a steering wheel 10.")
wherein the steering controller comprises processing circuitry configured to execute (Paragraph [0027], "The microcomputer 41 detects various state variables with a predetermined sampling period, and executes a calculation process")
a torque control process that calculates a steering-side operation amount based on a steering torque input by a driver (Fig 2, item 80, "Steering Torque Compensation Circuit") (Paragraph [0045], "The microcomputer 41 includes a steering torque compensation circuit 80 that receives the ADAS command angle θa* calculated by the ADAS command value calculation circuit 70 and the steering torque Thθ detected by the torque sensor 30. Based on the ADAS command angle θa* and the steering torque Thθ, the steering torque compensation circuit 80 calculates, with a predetermined calculation period, the steering torque to be input into the assist command value calculation circuit")
"The microcomputer 41 outputs a motor control signal to the driving circuit 42. The driving circuit 42 supplies driving electric power to the motor 20 based on the motor control signal.")
an angle command value calculation process that calculates an angle command value based on the steering-side operation amount (Paragraph [0041], "The ADAS command value calculation circuit 70 calculates the ADAS command angle θa* based on the steering torque Th, the vehicle speed V, and external information E obtained from an external detection device 71.")
the angle command value being a command value of a convertible angle that is convertible into a steerable angle of the steering wheel (Paragraph [0042], "As illustrated in FIG. 7, the pinion angle feedback control circuit 60 includes an adder 64 that calculates a final pinion angle command value θ* by adding the ADAS command angle θa* calculated by the ADAS command value calculation circuit 70 to the pinion angle command value θp* calculated by the pinion angle command value calculation circuit 63.")
an angle feedback control process that calculates an angle-side operation amount (Fig 2, Item 60, "Pinon Angle Feedback Control Unit") (Paragraph [0038], "The assist command value calculation circuit 43 includes a pinion angle feedback control circuit 60 that calculates a second assist component Ta2*")
the angle-side operation amount being used for feedback control that adjusts the convertible angle to the angle command value and being convertible into the torque required for the electric motor (Paragraph [0040], "The pinion angle feedback control circuit 60 includes a pinion angle command value calculation circuit 63 that calculates, based on the torque command value Tp*, a pinion angle command value θp* as a rotation angle command value for a rotary shaft that can be converted into the steered angle of the steered wheels 15 ... The pinion angle command value calculation circuit 63 calculates the pinion angle command value θp* based on an ideal model (input torque-rotation angle model) for the pinion shaft 11c that rotates in response to the input torque indicated by the torque command value Tp*.")
a process that obtains a torque command value based on at least one of the steering-side operation amount or the angle-side operation amount (Fig 2, Item 43, "Assist Command Value Calculation Circuit") (Paragraph [0028], "The assist command value calculation circuit 43 calculates an assist command value Ta* corresponding to an assist torque to be generated by the motor 20")
an operation process that operates a drive circuit of the electric motor to adjust the torque of the electric motor to the torque command value (Paragraph [0028], "The current command value calculation circuit 44 calculates a current command value I* corresponding to the assist command value Ta*. The microcomputer 41 further includes a motor control signal generation circuit 45. The motor control signal generation circuit 45 generates a motor control signal to be output to the driving circuit 42 by executing current feedback control based on a current deviation dI (dI=I*−I) such that an actual current value I follows the current command value I*."). However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions: a determination process that determines whether a controllability of the electric motor based on the angle feedback process is less than or equal to a predetermined efficiency and a switch process that switches, when determining that the controllability is less than or 

Some of the similar prior art that does not disclose the applicants invention:
US-20170253265 -- Nishimura – Discloses a steering control system that assists with the steering of a steerable wheel, including a torque control process that calculates a steering side-operation amount, an angle command calculation process, and an angle feedback control process that calculates an angle side operation amount. However, Nishimura fails to disclose a determination process for determining the controllability of an electric motor, and performing a switching process based on that determination. 
US-9975573 – She – Discloses an steering assist system in a vehicle including a first mode based on an angle control which is interpreted as an angle side operation, a second mode based on a torque control which is interpreted as a steering side operation. However She fails to disclose determining the controllability of an electric motor, and performing a switching process based on that determination. 
US-8775025 – Yamaguchi – Discloses a steering system that reduces the shock that a driver will experience when the steering system is stopped including a variable ratio mechanism which calculates the speed of the steering wheel and when the speed reaches a predetermined value, the transfer ration is set to zero. However Yamaguchi 
US-6212453 – Honda – Discloses a system for controlling the steering of a vehicle including an electric motor for torque assist, the system also teaches two different assist methods, a power steering torque assist control system which is interpreted as a steering side operation amount, and a lane keeping steering torque assist control which is interpreted as an angle side operation. However, Honda fails to disclose determining the controllability of an electric motor, and performing a switching process based on that determination.
US-20190270482 – Nakakuki – Discloses a control device for a power steering system including the control device determining the vicinity to a stroke end, which is interpreted by the examiner as being the controllability of the steering rack and generating a force in the opposite direction as the end of the stroke. However, Nakakuki fails to disclose a determining a steering side operation amount and an angle side operation amount and a switching process for switching from one to the other based on a determination.

Therefore, Nishimura nor any of the other prior art of record teaches or suggests the combination of claims 1-8. The combination of the claimed limitations are novel and found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Claims 1-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662      


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662